Case: 12-12607   Date Filed: 08/13/2013   Page: 1 of 3




                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12607
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:00-cr-00027-TCB-JFK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JULIO SANTANA,
a.k.a. Eloy Cobrera,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (August 13, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12607       Date Filed: 08/13/2013       Page: 2 of 3


       Federal prisoner Julio Santana appeals from the district court’s denial of his

motion to reduce sentence, filed pursuant to 18 U.S.C. § 3582(c)(2) and based on

Amendment 750 to the Sentencing Guidelines, which reduced offense levels in

cases involving crack cocaine. Santana contends the district court erred in denying

his § 3582(c)(2) motion because, based upon the drug quantity calculations in the

PSI, Amendment 750 to the Guidelines would yield a lower Guidelines range.

       After review,1 we affirm the district court’s denial of the motion. Although

a district court may modify a term of imprisonment that was based on a sentencing

range that has subsequently been lowered by the Sentencing Commission, the

modification must be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The applicable policy

statements, found in U.S.S.G. § 1B1.10, provide that “[a] reduction in the

defendant’s term of imprisonment . . . is not authorized under 18 U.S.C.

§ 3582(c)(2) if . . . [the] amendment . . . does not have the effect of lowering the

defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B); see also

United States v. Armstrong, 347 F.3d 905, 907-08 (11th Cir. 2003) (explaining

retroactive guidelines amendment did not apply factually in defendant’s case

because sentence imposed was unaffected by amendment).


       1
          “We review de novo a district court’s legal conclusions about the sentencing guidelines
and the scope of its authority under 18 U.S.C. § 3582(c)(2).” United States v. Liberse, 688 F.3d
1198, 1200 n.1 (11th Cir. 2012).
                                                2
                 Case: 12-12607        Date Filed: 08/13/2013       Page: 3 of 3


       Amendment 750 to the Sentencing Guidelines amended the drug quantity

table in § 2D1.1(c) to reduce offense levels in cases involving cocaine base. See

U.S.S.G. App. C, Amend. 750. Santana’s applicable Guidelines range is not

affected by Amendment 750. Santana’s base offense level remains the same

because the district court expressly found him accountable for 150 kilograms of

cocaine, rather than cocaine base, at the sentencing hearing, as recorded in its

Statement of Reasons. That finding, without more, supported his applicable base

offense level of 38 and Guidelines range of 235 to 293 months’ imprisonment. See

U.S.S.G. § 2D1.1(c)(1). Under the circumstances, Amendment 750 is not factually

applicable to Santana’s case as it pertains to cocaine base, not cocaine. The district

court did not err in denying Santana’s motion for a sentence reduction. See

Armstrong, 347 F.3d at 907-08.2

       AFFIRMED.




       2
           Santana’s arguments concerning the breakdown of the drug quantities in the PSI do not
change this result because the district court stated at sentencing and later in its statement of
reasons that, based on witness testimony, it was holding Santana responsible for at least 150
kilograms of cocaine, in addition to more than 8 kilograms of cocaine base. To the extent
Santana is arguing the district court erred in its original determination of drug quantity, the
district court lacked jurisdiction to consider that claim in the context of his § 3582(c)(2) motion.
See United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000).
                                                 3